Title: Abraham Howard Quincy to Thomas Jefferson, 24 June 1812
From: Quincy, Abraham Howard
To: Jefferson, Thomas


          
            Sir, Boston June 24th 1812 
            The enclosed I intended as a letter, but from its crouded State I am compelled to trouble you With an enclosure.
            With the Articles mentioned I will Send on for your examination & the inspection of your friends Several of my Models.
            I beg the liberty to express the Sensibillity I feel for your kindly proffered Services in the introduction of My Fire improvements to your patreatick State.
            respectfullyAbrm H. Quincy
          
          
            PS Boston ever on the extreemes, destroyed the Stamp act & Tea before our Independance, & this day hoists her coulors half mast hiegh in contempt of the only measure by which it can be secured.
          
        